Order filed March 19, 2019




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-01093-CV
                                   ____________

                       RITRICE SE'VILLE WEBB, Appellant

                                        V.

                   HOME SFR BORROWER LLC, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1120529

                                   ORDER

      Appellant’s brief was due March 6, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before April 3, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM